Citation Nr: 0621603	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and Friend


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim of entitlement 
to service connection for PTSD. 

The veteran and a friend testified before the undersigned in 
St. Petersburg at a March 2003 hearing.  A transcript of that 
hearing has been associated with the file.

In the June 2006 presentation to the Board, the veteran's 
representative argued that a claim to reopen a previously 
denied claim for service connection for manic depression was 
never addressed by the RO.  Rather, a review of the file 
shows a November 2000 rating decision denied reopening of 
this claim, and the veteran did not disagree with that 
determination.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD related to 
a personal assault during service.

2.  The veteran's claimed inservice stressor of being 
assaulted by his crewmates has not been corroborated by 
service records or other credible evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The veteran's claim stems from alleged inservice sexual 
assault he suffered while a crewman aboard a nuclear 
submarine.  The VA examiner in 2005 confirmed the impressions 
on the record that diagnosed PTSD under the current 
diagnostic criteria.  The VA examiner and his attending 
therapists have also stated the veteran suffered from PTSD as 
a result of his assault aboard the submarine.  The Board's 
inquiry is confined to whether the evidence provides credible 
support to the veteran's claimed stressors.  The Board 
concludes that it does not.

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002.  The veteran filed his 
claim prior to that date; however, the amendment did not work 
a substantive change on the law.  See 65 FR 61132 (October 
16, 2000).  The Board notes that 38 C.F.R. § 3.304(f) was 
amended to conform to the Cohen holding.  64 Fed. Reg. 32807 
(1999).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In relevant part, 
the current 38 C.F.R. § 3.304(f) states as follows:

(3) If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate 
the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic 
or social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on in- 
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it 
indicates that a personal assault occurred.

The veteran alleges that the assault occurred when he first 
began serving aboard a nuclear submarine beginning in early 
1973.  He has stated that he told no one of the assault until 
he told his friend sometime in 1998 or 1999.  As a result, 
many of the types of evidence used to establish the assault 
listed above, i.e. records from law enforcement and 
statements by fellow service members, are not available.  The 
evidence which would tend to support the veteran's 
contentions is comprised of a record of a psychiatric consult 
during service, a statement by the veteran's former roommate, 
W.L., a statement by the veteran's cousin, S.M., and the 
testimony offered by his friend at his March 2003 hearing.

Review of the veteran's service medical and personnel records 
do not provide verification.  Under 38 C.F.R. § 3.304(f)(3), 
cited above, evidence that records of mental health care, 
that the veteran's performance work performance deteriorated, 
and that he wanted a transfer are probative.  The records 
show that the veteran had one psychiatric consultation in May 
1974.  The reason given for the consultation is to determine 
whether the veteran was fit for "continuation of submarine 
duty," at the request of the executive officer.  The veteran 
had, by this time, been stationed aboard a nuclear submarine 
for over a year, according to his personnel records.  The 
consultation report indicates that the veteran wanted a 
discharge.  There is no mention of assault; however, the 
report does mention that the veteran has experienced "petty 
harassment."  There is no further mention of harassment or 
that the veteran had any difficulties while inservice.  The 
next mention of discharge is the veteran's request for 
hardship discharge in November 1975.  In the meantime, there 
is no indication of difficulty or trouble in the personnel 
records.  Whatever the veteran's troubles as of May 1974, in 
August 1974, November 1974, and July 1975 he received a 
commendation for "outstanding devotion to duty...spirit, and 
high motivation."  The personnel records indicate that his 
performance was always rated as satisfactory, with his marks 
being approximately the same in all categories.  There are no 
disciplinary actions against him on the record.  

Therefore, although the veteran did bring forth some 
complaints during service about anxiety, decreased appetite, 
etc., and the records show he was dissatisfied with serving 
on a submarine, this does not necessarily corroborate that a 
sexual assault occurred.  The fact that a person is not happy 
at their duty station or is not getting along well with other 
servicemembers is certainly one factor to take into 
consideration in claims such as these, but it is only one 
factor.  The balance of the contemporaneous records 
concerning the veteran's job performance tend to mitigate 
against the fact that he did raise some complaints during 
service - at least in terms of determining whether a sexual 
assault occurred.  The job performance ratings directly 
contradict the veteran's testimony that the alleged assault 
affected him so much that he could not do his duties any 
longer, and was just washing dishes.

The statement by W.L. is lacking for another reason: he does 
not address the veteran's stressor.  W.L. records that he 
observed the veteran talking in his sleep.  He states that 
the veteran would say "they are going to hit us," and "the 
sub is hit," repeatedly.  These statements do not mention 
the assault and, as such, cannot confirm the stressor.  The 
veteran has identified instances aboard the submarine which 
caused him anguish, particularly a dive drill where the ship 
supposedly passed crush depth.  The Board also notes that the 
veteran's various diagnoses and treatment records for PTSD 
have only linked the PTSD to the assault by his crewmates, 
not to an attack on the submarine or the other events the 
veteran has mentioned.  As the statement does not relate to 
the veteran's stressor, it cannot lend support to the 
veteran's claim.  

The statement by the veteran's cousin, S.M., is insufficient 
to provide verification.  The relevant portion of the 
statement is that the veteran returned from service "a 
totally different person.  Since that time he has been 
through several marriages, had a lot of problems with alcohol 
and drug abuse, he rarely has any kind of contact with family 
or friends."  Changes in the veteran's behavior are 
probative, but this description lends no credence to the 
assault.  The veteran may have changed in service with or 
without a stressor sufficient to cause PTSD.  As shown by the 
statement from W.L., the veteran found many aspects of his 
service aboard the submarine to be highly stressful.  S.M.'s 
statement is simply not specific enough to support the 
veteran's contentions of assault.  

The testimony of the veteran's friend at his March 2003 
hearing would ostensibly support his claim.  Unfortunately, 
the veteran's friend has no personal experience with the 
veteran dating back to the period when the stressor was to 
have occurred.  From examining the record, it appears to the 
Board that she did not meet the veteran until approximately 
twenty years postservice.  Her testimony is dependent 
entirely upon the veteran's recollection and is entitled to 
little, if any, weight.  

Essentially, the determinative issue in this case is the 
veteran's credibility.  In making its determination, the 
Board must determine the credibility and probative value of 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole]. Because the record as a whole clearly 
demonstrates that the veteran never mentioned the alleged 
assault for decades after service, and only brought up the 
subject in connection with his claim of entitlement to 
monetary benefits from VA, the Board finds his recent 
uncorroborated statements to be lacking credibility.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal 
interest may affect the credibility of testimony]. See also 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  

The fact is that the veteran has been receiving psychiatric 
treatment since the late 1980s.  The veteran has been 
admitted to numerous hospitals for depression and suicidal 
ideation.  The veteran was interviewed at these admissions 
and these interviews are of record.  The Board notes that the 
veteran did not divulge the sexual assault for years, no 
matter how great his depression.  He never raised any history 
concerning sexual assault until his VA hospitalization in 
February 1999, which was exactly the same time that he filed 
his claim for compensation.  In fact, medical treatment 
records prior to that date show explicit denials of any 
history of sexual trauma.  See February 1995 record from 
Savannas Hospital; March 1998 intake survey completed by 
Melissa Davoli, MSW.

Moreover, his statements concerning the alleged events during 
service have clearly become exaggerated over time.  When he 
first sought VA treatment in February 1999 and was diagnosed 
with PTSD, he merely stated that his fellow shipmates treated 
him "badly."  He then told a physician that a shipmate "S" 
raped him.  He then stated he was wrong - it was someone else 
and not "S".  In June 1999, he stated that a person had 
rubbed against him, but he said nothing about rape.  By his 
2003 testimony, he added to his account that other events 
occurred that "weren't rapes, but they were as close as you 
can get to them."  He stated that it was "like five 
different rapes."  By the time of his VA examination in 
2005, he stated that he was raped 8 times.  Based on the 
veteran's changing (and ever worsening) version of in-service 
events, he is simply not credible.  There has been no 
consistency in his statements about what allegedly happened 
during service - certainly not before he filed his claim, and 
not even after.  

The veteran's statements are inconsistent in many other 
respects, too, casting further doubt upon his statements.  
Although he states in connection with this claim that he 
began using drugs in service after the alleged sexual 
assault, the medical records for treatment sought prior to 
the VA claim in 1999 are replete with a history of alcohol 
abuse beginning as a very young child (varies from ages 3-6) 
and drug abuse beginning in high school.  

The veteran also attempts to portray his request for 
discharge from service as corroboration of the alleged 
assault.  Although he sometimes states he never told anyone 
of the alleged assault until approximately 1999, he indicated 
in a November 2004 statement that he told his parents about 
the in-service events, and they then fabricated or 
exaggerated the extent of their illnesses, so as to get him 
out of the service.  This is simply not believable, since the 
request for discharge was accompanied by letters from two 
doctors (detailing his parents' illnesses) and a local 
sheriff - people who would presumably have no reason to lie 
about the condition of his parents.  It is more believable, 
then, that his parents really were gravely ill, and that this 
is the true reason for the request for his discharge from 
service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  The 
veteran has an inservice psychiatric report that indicated 
fitness for duty, and a commendation to reinforce that 
assessment.  The statement by S.M. is too vague to verify any 
stressor.  The statement by W.L. relates to stressors which 
have not been related to his current diagnosis of PTSD.  The 
testimony of his friend is based on what the veteran has told 
her.  Credible supporting evidence does not mean the evidence 
proves the incident(s) occurred, but rather that there be at 
least an approximate balance of positive and negative 
evidence that it occurred, with the benefit of the doubt 
being resolved in the veteran's favor. There is not such an 
approximate balance in this case.

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in February 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2005.  Additionally, the RO sent and the 
veteran returned the sexual trauma questionnaire, in 
accordance with the development procedures required under 
38 C.F.R. § 3.304(f) (2005).  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded an appropriate VA examination in 
January 2005 to determine whether the veteran had PTSD and 
whether the condition was attributable to service.  Further 
examination or opinion is not needed on the PTSD claim 
because, at a minimum, there is no evidence to verify that 
the veteran's inservice stressors actually occurred.  This is 
discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


